Case 2:21-cv-03521-MCS-AFM Document 17 Filed 06/23/21 Page 1 of 1 Page ID #:99




 1   CENTER FOR DISABILITY ACCESS
     Raymond Ballister Jr., Esq., SBN 111282
 2   Russell Handy, Esq., SBN 195058
     Dennis Price, Esq., SBN 279082
 3   Amanda Seabock, Esq., SBN 289900
     Mail: 8033 Linda Vista Road, Suite 200
 4   San Diego, CA 92111
     (858) 375-7385; (888) 422-5191 fax
 5   amandas@potterhandy.com
 6   Attorneys for Plaintiff, BRIAN WHITAKER
 7                               UNITED STATES DISTRICT COURT
                                CENTRAL DISTRICT OF CALIFORNIA
 8
 9   BRIAN WHITAKER                                )    Case No.: 2:21-cv-03521-MCS-JPR
                                                   )
10            Plaintiff,                           )    NOTICE OF SETTLEMENT AND
                                                   )    REQUEST TO VACATE ALL
11     v.                                          )    CURRENTLY SET DATES
     TARGET CORPORATION, a Minnesota               )
12
     Corporation                                   )
                                                   )
13
              Defendants.                          )
14
15          The plaintiff hereby notifies the court that a provisional settlement has been
16   reached in the above-captioned case. The Parties would like to avoid any additional
17   expense while they focus efforts on finalizing the terms of the settlement and reducing it
18   to a writing. The plaintiff, therefore, applies to this Honorable Court to vacate all
19   currently set dates with the expectation that the settlement will be consummated within
20   the coming sixty (60) days, allowing for a Joint Stipulation for Dismissal with prejudice
21   as to all parties to be filed.
22
                                        CENTER FOR DISABILITY ACCESS
23
24   Dated: June 23, 2021               By: /s/ Amanda Seabock
25                                             Amanda Seabock
                                              Attorney For Plaintiff
26
27
28

     Notice of Settlement             -1-              2:21-cv-03521-MCS-JPR
